Citation Nr: 0803563	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-34 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a failed 
pacemaker replacement conducted in September 2004, to include 
pneumothorax and thoracotomy, for the purpose of accrued 
benefits.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
veteran's death, claimed as due to VA provided medical 
treatment in September 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to July 1946.  
He died in January 2005.  The appellant is claiming benefits 
as the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board has granted the appellant's motion to advance her 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2007).

In June 2006, the appellant and her son testified before the 
undersigned at a videoconference hearing.  A transcript is 
associated with the claims file.

The Board notes that in September 2007 the appellant 
submitted a written statement reiterating her contentions, 
along with a form on which she indicated that she wished for 
the Board to remand her claim to the RO for readjudication in 
light of her submission.  However, the appellant's statement 
constitutes argument, and is not new evidence, and therefore 
a remand to the RO for readjudication is not necessary.  See 
38 C.F.R. § 19.31 (2007).  Thus, the Board will proceed with 
the appellant's appeal.


FINDINGS OF FACT

1.  At the time of his death, the veteran had a claim pending 
for compensation under 38 U.S.C.A. § 1151 for residuals of a 
failed pacemaker replacement, to include pneumothorax and 
thoracotomy; the appellant has pursued that claim on an 
accrued-benefits basis.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran incurred an 
additional disability as a result of medical treatment, 
including pacemaker placement, received at the VA hospital in 
September 2004.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran died as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault, or as a 
result of an event not reasonably foreseeable, relating to 
medical treatment, including pacemaker placement, received at 
the VA hospital in September 2004


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of a failed pacemaker replacement, to include 
pneumothorax and thoracotomy, on an accrued-benefits basis 
are not met.  38 U.S.C.A. §§ 1151, 5101, 5121 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.361, 3.1000 (2007).

2.  The criteria for entitlement to dependency and indemnity 
compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1151, as due to medical treatment provided by 
VA in September 2004, have not been met.  38 U.S.C.A. §§ 
1110, 1151 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.358, 
3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claims; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, proper VCAA notice was provided to the 
appellant prior to initial adjudication of her claims.  In 
January 2005, the RO sent the appellant a letter informing 
her of the types of evidence needed to substantiate her 
claims and its duty to assist her in substantiating her 
claims under the VCAA.  The January 2005 letter informed the 
appellant that VA would assist her in obtaining evidence 
necessary to support her claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  She was advised that it was her 
responsibility to send medical records showing the veteran's 
surgery in September 2004 led to his death, or to provide a 
properly executed release so that VA could request the 
records for her.  The appellant was also specifically asked 
to provide any evidence in her possession that pertains to 
her claim.

The Board finds that the content of the January 2005 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was advised of her 
opportunities to submit additional evidence.  Subsequently, 
an October 2005 SOC provided her with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  In addition, it appears that all obtainable 
evidence identified by the appellant relative to her claims 
has been obtained and associated with the claims file, and 
that neither she nor her representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

I.  Facts, Applicable Law, and Analysis

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Among requirements for accrued benefits are that 
a claim must be filed within the year after the veteran's 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this 
case, the appellant's claim for accrued benefits was received 
within one year of the veteran's death.

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The Federal Circuit Court has also made it clear that, in 
order to support a claim for accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).

At the time of his death, the veteran had a claim pending for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
thoracotomy, secondary to failed pacemaker replacement.

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the veteran would have been bound had 
he survived to have his claims finally decided.

In considering the appellant's claim for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the veteran's death is evaluated.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993), the Court held that service 
department and certain VA medical records are considered as 
being constructively in the claims file at the date of death 
although they may not physically be in there until after that 
date.  The pertinent provisions refer to service department 
records, reports of VA hospitalizations, reports of treatment 
by VA medical centers, reports of treatment authorized by the 
VA, and reports of autopsy made by VA on date of death.

The appellant contends that she is entitled to accrued 
compensation benefits due to the veteran before his death, as 
well as dependency and indemnity compensation for the cause 
of the veteran's death, with both claims based on a claim 
under the provisions of 38 U.S.C.A. § 1151, for treatment 
rendered to the veteran in September 2004.

At the outset, the Board notes that this case is governed by 
38 U.S.C.A. § 1151, as amended by section 422 of Public Law 
No. 104-204.  The amended version of the law was made 
effective with respect to claims filed on or after October 1, 
1997.  The appellant's claim was filed in January 2005, and 
thus the current version of the law applies.  38 C.F.R. § 
3.358 (2007); VAOPGCPREC 40-97 (Dec. 31, 1997).

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished to the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2007).

VA medical records dated in December 1999 show the veteran 
underwent pacemaker insertion.  He was discharged the 
following day.

A September 16, 2004, VA document shows the veteran signed an 
informed consent form for his surgery.  It was indicated he 
needed pacemaker generation replacement with new ventricular 
lead placement.  His current pacemaker was nearing the end of 
its battery life, and there was ventricular lead malfunction.  
The common risks of the surgery were noted to be infection, 
bleeding, thrombus, perforation, and pneumothorax.  The 
veteran initialed the document.

VA medical records dated in September and October 2004 show 
the veteran had his pacemaker replaced on September 28, 2004.

Private hospitalization records dated in September and 
October 2004 show the veteran's pacemaker implantation 
failed, and he was transferred to a private hospital.  The 
failure was noted to be secondary to atypical heart anatomy 
and possible clot in the superior vena cava.  There was noted 
to be a possible perforation of the superior vena cava.

A subsequent private hospital record shows the veteran was 
transferred from the VA hospital with hemothorax and 
pneumothorax.  An attempt was made to replace the ventricular 
pacing leads when the veteran developed the hemithorax.  The 
chest tubes were placed bilaterally.  These subsequently 
cleared and were removed.

The October 8, 2004, private hospital discharge report 
indicates the veteran subsequently underwent placement of two 
epicardial leads.  His pulse generator changed at that time.  
While in the hospital, the veteran had episodes of 
supraventricular tachycardia.  At the time of discharge, the 
veteran was at his baseline.  He was discharged home in good 
condition.

The veteran's death certificate indicates that he died on 
January [redacted], 2005.  The immediate causes of his death were 
malnutrition and dementia.  Another significant condition was 
cerebrovascular accident.

In June 2006, the appellant and her son testified before the 
undersigned.  She contended that, due to errors by medical 
personnel during surgery, the veteran's condition worsened, 
and this led to his death.  She averred that, prior to his 
pacemaker replacement, the veteran's health was "so-so."  
He was fairly cognitive in his ability to reason.  He could 
communicate.  He was able to walk to the car and get into it 
by himself.  After surgery, the veteran did not want to get 
out of his chair or his bed.  He did not eat.  He slept most 
of the time.

The veteran's son indicated that he asked the physicians what 
went wrong with the veteran's surgery.  They told him that 
they had punctured an artery, and it bled into his lung 
cavity.  He indicated that he was present when the veteran 
signed the consent form, and they said nothing about the 
possibility of a punctured artery.

In a June 2006 written statement, S.E., M.D., who was the 
veteran's primary care physician from November 2003 until his 
death, indicated that he had treated the veteran for 
depression, hypertension, and insomnia.  The veteran seemed 
to be in fairly good health for his age.  He underwent 
pacemaker placement in October 2004 at the VA medical center 
and suffered complications, including pneumothorax and 
hemithorax.  He was rushed to a private hospital for further 
treatment.  Although he was stabilized and discharged from 
the hospital, the veteran never reached his pre-
hospitalization level of functioning.  He underwent a fairly 
rapid decline in his overall health and died in January 2005.  
Dr. E opined that the stress of the hospitalization and 
surgeries hastened his ultimate demise.

In August 2007, the Board obtained a clarifying medical 
opinion from the Veterans Health Administration (VHA).  The 
physician who authored the opinion was the Director of the 
Coronary Care Unit at his VA hospital.  He noted the veteran 
was an elderly patient with symptomatic bradycardia, a valid 
indication for cardiac pacing.  A dual chamber pacemaker had 
initially been implanted in December 1999, using standard 
techniques.  The measured electrical properties of the heart 
were satisfactory for a dual chamber implant.  Two sticks of 
the subclavian vein were necessary due to difficulty in 
atrial lead positioning.

The VHA physician further indicated that, in 2004, a new 
pacemaker was indicated due to battery depletion, as was a 
new ventricular lead due to lead failure.  That procedure was 
attempted on September 27, 2004, after obtaining appropriate 
informed consent from the veteran, which included perforation 
of a blood vessel as a possible complication.

The opinion noted that there was resistance encountered in 
advancing the guidewire, and the procedure was aborted.  The 
veteran developed an anterior mediastinal hematoma and 
bilateral pleural effusion consistent with subclavian vena 
cava vascular perforation.  This caused hemo-pneumothorax.  
The physician indicated that vascular perforation during 
attempted pacer implantation is a known, but rare, 
complication.  The veteran's prior implant could have led to 
subclavian vena cava thrombosis, which would have made the 
replacement difficult.

The veteran was transferred to a private facility, where he 
had two epicardial screw-in leads placed in the ventricle, 
which were then attached to a new pacer generator placed in 
the left pectoral pocket.  The veteran was discharged on 
October 8, 2004, at which time he was noted to be in good 
condition.

The VHA physician opined that the pacemaker complication and 
subsequent procedures could have contributed to the veteran's 
subsequent decline, but opined that it is more likely that 
his co-morbid conditions played the major role.

In response to a specific question asked by the Board, the 
VHA physician indicated that the veteran did not have a 
disability before his death that was attributable to the 
September 2004 procedure.  The rationale for that conclusion 
was that the complicating condition was treated, a new pacer 
was successfully implanted, and the veteran was discharged in 
good condition.

Both of the appellant's section 1151 claims depend on the 
determination of whether the surgery performed in September 
2004 resulted in an additional disability that was due to VA 
hospital care and was caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA.  In the alternative, the 
appellant could show that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  If the Board finds that there was an additional 
disability due to the September 2004 surgery, then we must 
determine whether that additional disability caused or 
contributed to cause the veteran's death.

As to whether compensation is warranted under 38 U.S.C.A. 
§ 1151, there are two competent opinions of record.  While 
the Board respects the right of the appellant and her son to 
offer their opinions, they have not been shown to have the 
requisite medical training or knowledge to provide a 
competent opinion as to this matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  We recognize that lay 
statements may serve to support claims by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).  However, the issue in this case is a complex 
matter which requires specialized training for a 
determination as to causation, standard of care, 
foreseeability, etc., and it is therefore not susceptible of 
resolution by lay opinions.

The two pertinent opinions are that of the veteran's primary 
care physician and that of the VHA cardiologist.  While the 
Board respects the opinion of the veteran's primary care 
physician, we must note that the veteran's physician is not a 
cardiologist, and there is no indication that he reviewed the 
claims file, including the operative report, prior to 
rendering his opinion.  In addition, the veteran's physician 
did not render an opinion as to whether the veteran incurred 
an additional disability as a result of the surgery in 
September 2004.  Nor did he comment on whether such a 
disability was the result of negligence or was not reasonably 
foreseeable.  He only stated his belief that the veteran's 
surgery hastened his death.  Therefore, the veteran's primary 
care physician's opinion does not satisfy the standard 
necessary to find that compensation under 38 U.S.C.A. § 1151, 
for both accrued benefits and for cause of death, is 
warranted.

The Board finds the opinion of the VHA physician more 
probative and persuasive.  The VHA physician is a 
cardiologist and the Director of a Coronary Care Unit.  It is 
clear from his opinion that he reviewed the veteran's medical 
history thoroughly, including his September 2004 and October 
2004 hospitalization reports.  In addition, the VHA physician 
determined that the veteran incurred no additional disability 
as a result of his VA treatment and the ensuing repair after 
the unfortunate blood vessel puncture.  The physician's 
rationale was that, while there was a recognized complication 
associated with the veteran's pacemaker placement, the 
condition was treated, the new pacemaker was implanted, and 
the veteran was then discharged in good condition.  Since 
this is the more thorough, reviewed, and rationalized opinion 
of record, the Board finds it more persuasive in our 
weighingof the evidence.

Since the VHA physician determined that there was no 
additional disability as a result of the September and 
October 2004 VA treatment, no further determination needs to 
be made.  In order for either of the appellant's claims to be 
granted, there must be a finding that the veteran incurred an 
additional disability following his VA treatment.  The Board 
finds that the evidence preponderates against a finding that 
the veteran incurred an additional disability, and that, even 
if there were additional disability, it resulted from a known 
potential complication of the procedure being performed, and 
was not caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, nor was it beyond the range of reasonable 
foreseeability. 

In view of the foregoing, although the Board is extremely 
grateful for the veteran's valorous service during World War 
II, and is sympathetic with the appellant's loss of her 
husband, we find that the benefit-of-the-doubt doctrine is 
inapplicable and the appellant's claim for benefits under 
38 U.S.C.A. § 1151 must be denied.  


ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a failed pacemaker 
replacement conducted in September 2004, to include 
pneumothorax and thoracotomy, for the purpose of accrued 
benefits is denied.

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the veteran's 
death, claimed as due to VA provided medical treatment in 
September 2004 is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


